368 F.2d 228
Clarence BENOIT, Appellant,v.HUMBLE OIL & REFINING COMPANY et al., Appellees.
No. 23448.
United States Court of Appeals Fifth Circuit.
November 4, 1966.

Newton B. Schwartz, Houston, Tex., for appellant.
L. Glen Kratochvil, Schirmeyer & Kratochvil, Houston, Tex., for appellee, George E. Light Boat Storage Inc.
Thomas A. Brown, Jr., Houston, Tex., Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., of counsel, for appellee Humble Oil & Refining Co.
Before JONES and DYER, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
The appellant, Clarence Benoit, was captain and crew of the M/V Mister Mick, owned by the appellee, George E. Light Boat Storage, Inc. The Mick, piloted by Benoit, collided with an unlighted barge of the appellee, Humble Oil & Refining Company, with injuries to Benoit and damages to both boat and barge. Benoit brought a libel against Light and Humble. Humble filed a cross-libel against Light which, in turn, brought a cross-libel against Benoit. The cross-libels were severed and the cause was tried on the issue of liability on Benoit's libel. The district court found that the Mick and the barge were seaworthy, and that the negligence of Benoit was the sole cause of his injuries. The district court also determined that a release given by Benoit to Light barred recovery against it. It is the conclusion of this Court that the district court's findings as to liability are fully justified by the evidence before it. We do not, therefore, reach the question as to the validity and sufficiency of the release. The judgment on the merits is affirmed.


2
The district court and this Court have each denied appellant's motions for leave to appeal in forma pauperis. The motion has been reviewed and is again denied.


3
The judgment from which this appeal has been taken is


4
Affirmed.